Citation Nr: 1000660	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  06-29 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1974 to 
September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDING OF FACT

Degenerative disc disease and degenerative joint disease of 
the lumbar spine have been attributed by competent and 
credible medical evidence to the Veteran's military service.


CONCLUSION OF LAW

Degenerative disc disease and degenerative joint disease of 
the lumbar spine were incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all of the evidence 
submitted by the Veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The Veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the Veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the VCAA require VA to notify claimants and 
their representatives of any information that is necessary to 
substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a).  


There has been a significant change in the law with the 
enactment of VCAA. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  In the instant case, the 
appellant's claim for entitlement to service connection for 
degenerative disc disease, lumbar spine, is being granted.  
As such, any deficiencies with regard to VCAA are harmless 
and non-prejudicial.

II.  Service connection

In this case, the Veteran claims that his current lumbar 
spine disorder had its onset in service.  See VA examination 
report, October 2008.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  See 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2009).  In 
addition, certain chronic diseases, such as arthritis, may be 
presumed to have been incurred or aggravated during service 
if they become disabling to a compensable degree within one 
year of separation from active duty.  See 38 U.S.C.A. §§ 
1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

The Court held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson.

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the Veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Conversely, health professionals are experts and are presumed 
to know the requirements applicable to their practice and to 
have taken them into account in providing a diagnosis.

At the outset, the Board notes that the Veteran has been 
diagnosed with multiple disabilities of the lumbar spine.  
Thus, the first element of Hickson is satisfied, in that the 
Veteran has demonstrated the existence of a current 
diagnosis.  See VA examination report, October 2008.

Turning to the question of in-service disease or injury, the 
Board notes that the Veteran's service treatment records 
contain numerous entries and complaints regarding low back 
pain, beginning in 1978 and persisting throughout the 
veteran's extended period of active service.  On February 2, 
1978, the Veteran presented with low back pain following an 
injury in which he hit his back against a pipe while working 
in the motor pool.  He was diagnosed with a contusion and 
placed on profile.  On September 3, 1985, the Veteran injured 
his "low back area."  Lower back spasms were noted on 
examination, with no evidence of radicular engagement.  He 
was diagnosed with low back strain.  On February 5, 1989, it 
was noted that the Veteran again injured his back while doing 
sit-ups.  Local pain was reported in the L2-3 area; there was 
no spasm; and he was able to stand and flex with minimal 
discomfort.  He was again diagnosed with lumbar strain.  

On January 5, 1990, the Veteran was seen for low back pain 
and diagnosed with mild distress of the lumbar spine without 
positional abnormality, paravertebral spasm, and a back 
sprain.  On September 10, 1991, the Veteran again reported 
lower back pain, reporting pain for one week that was getting 
progressively worse.  There was no pain on palpation, no 
redness, and no spinal deformity.  Mechanical low back sprain 
was diagnosed, and the Veteran was placed on profile.  Ten 
days later, the Veteran reported again with complaints of low 
back pain.  A history of back problems was noted.  The prior 
diagnosis of mechanical low back sprain was confirmed.  

The Veteran's April 1992 separation examination noted that 
his spine was normal, and his history of low back complaints 
was not noted at that time.  See examination report, April 
29, 1992.  

Post-service, the Veteran was afforded a VA examination in 
November 2005.  At that time, the veteran noted treatment for 
a back condition during active service in 1985, and noted 
that he had suffered from chronic low back pain since 1980.  
The Veteran reported chronic daily back pain at the time of 
the examination.  Physical examination revealed a lumbar 
spine without deformity.  However, and magnetic resonance 
image (MRI) conducted the following month demonstrated a disc 
herniation at L4-5, market facet joint arthropathy, a mild 
disc bulge at L5-S1, and central canal stenosis.  Although 
multiple low back disorders were diagnosed, a medical nexus 
opinion was not provided.  See VA examination report, 
November 2005; see also MRI, December 2005.  

A VA opinion was obtained in January 2006 without an 
examination.  Following a review of the Veteran's claims 
file, to include the November VA examination, the examiner 
was unable to provide an etiological opinion without 
resorting to speculation.  In-service acute back strain was 
noted, but the examiner was unable to determine if the 
Veteran's currently-diagnosed disorders were the direct 
result of service.  See VA opinion, January 2006.

The Veteran's VA outpatient treatment reports are replete 
with treatments for a low back condition and contain multiple 
diagnoses.  A January 2006 report noted chronic back pain 
since 1980, without injury.  In February and March of 2006, 
it was noted that the Veteran had low back pain since 1980, 
and he was diagnosed with osteoarthritis and lumbar stenosis.  
An MRI from February 2007 revealed moderate degenerative 
changes with no evidence of fracture, dislocation, or 
subluxation.  In May 2007, the Veteran reported back pain at 
8-9/10.  He was diagnosed with chronic low back pain, a 
herniated disc at L4-5, and right L4 radiculopathy.  In 
August 2007, the Veteran was diagnosed with low back strain.  
See MRI, February 13, 2007; see also VA outpatient reports 
January 24, 2006; February 8, 2006; March 27, 2006; May 8, 
2007; and August 1, 2007.

The Veteran underwent an additional VA examination in October 
2008.  At that time, he reported an incident in service 
during which he bent over and could not straighten his spine.  
This incident was also reported in the Veteran's initial VA 
examination.  A history of fatigue, decreased motion, spasms, 
stiffness, weakness, and pain was noted.  Severe, daily 
flare-ups were reported.  The Veteran was diagnosed with 
degenerative disc disease of the lumbar spine.  Following a 
review of the Veteran's records, the examiner opined that the 
Veteran's degenerative disc disease and degenerative joint 
disease of the lumbar spine disorder were most likely caused 
by or a result of his period of military service.  The 
examiner noted that the Veteran was seen on multiple 
occasions, as chronicled above, for back pain.  It was 
further noted that trauma, micro, or macro, as a result of 
something as simple as a lifting accident, is the most common 
cause of disc degeneration.  After trauma, the discs in the 
spine dehydrate, and they lose their ability to act as shock 
absorbers between the vertebrae.  

Upon review of the record, the Board finds the October 2008 
VA medical opinion to be the most probative evidence of 
record.  The opinion provided sufficient detail, was 
consistent with other evidence of record, and included a 
review of the claims file along with eliciting a history from 
the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (Factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.)    

As noted above, the Veteran reported to sick call repeatedly 
in service for low back pain.  He was diagnosed with lumbar 
sprain on multiple occasions, and he noted an injury in which 
he hit his back during work at the motor pool.  The Veteran's 
first complaint occurred in 1978, and his complaints 
continued through September 1991, just prior to his 
separation examination in April 1992.  The Veteran's file 
does not contain a negative etiological opinion.  On the 
contrary, the only definitive opinion contained within the 
Veteran's claims file is a positive etiological opinion that 
is based on examination of the Veteran and review of the 
record, and for which the examiner provided a rationale.

The Board finds that the evidence in this case is supportive 
of the Veteran's claim, and as such, service connection for 
degenerative disc disease and degenerative joint disease of 
the lumbar spine is warranted.  




ORDER

Entitlement to service connection for degenerative disc 
disease and degenerative joint disease of the lumbar spine is 
granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


